UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2016 Date of reporting period: 07/01/2015 - 06/30/2016 Item 1. Proxy Voting Record Account Name: Nicholas High Income Fund, Inc. FIDELITY NEWBURY STREET TRUST Ticker: Security ID: 316175207 Meeting Date: DEC 16, 2015 Meeting Type: Special Record Date:
